PER CURIAM
*30Defendant appeals a judgment of conviction for one count of first-degree online sexual corruption of a child, ORS 163.433. Defendant raises three assignments of error: We write only to address defendant's first assignment, in which he argues that the trial court erred in denying his motion for judgment of acquittal, and we reject defendant's remaining assignments of error without written discussion. We conclude that, for the reasons explained in State v. Lewis , 292 Or. App. 1, 2, --- P.3d ---- (2018), the trial court did not err. Accordingly, we affirm.
Defendant acknowledges that his argument pertaining to his first assignment of error "is substantially drawn from the brief filed" in Lewis . Just as the defendant in Lewis argued, defendant contends that he did not "solicit" a child within the meaning of the online sexual corruption of a child statutes because he did not "affirmatively seek out sexual contact" with a child. We disagree.
*513In Lewis , we held that, "[b]ecause defendant used text messages to request a child to engage in sexual contact after he knew her age, a reasonable factfinder could find that defendant knowingly used an online communication to solicit a child to engage in sexual contact." Id . Because the circumstances of this case are materially indistinguishable from those in Lewis , we conclude that the trial court did not err in denying defendant's motion for judgment of acquittal.
Affirmed.